Judgment, Supreme Court, New York County (John Bradley, J.), rendered January 25, 2001, convicting defendant, after a jury trial, of assault in the first degree and resisting arrest, and sentencing *214him to concurrent terms of 20 years and one year, unanimously affirmed.
The victim’s statements to the police shortly after he had been stabbed in the eye twice by defendant, and his further statements made in the hospital emergency room an hour later, in response to police questioning, were properly admitted as excited utterances. The evidence clearly established that all of the victim’s statements were made while he was still under the influence of the stress caused by his serious injuries (see People v Brown, 70 NY2d 513; People v Edwards, 47 NY2d 493).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Buckley, Rosenberger and Marlow, JJ.